Exhibit 10(k)(vi)


EMPLOYMENT AGREEMENT made as of the 30th day of December 2008 by and between
ARROW ELECTRONICS, INC., a New York corporation with its principal office at 50
Marcus Drive, Melville, New York 11747 (the “Company”), and PETER KONG, residing
at 15 Ardmore Park, Unit 2501, Singapore 259959 (the “Executive”).
 
WHEREAS, the Company wishes to employ the Executive as Vice President and
President of Arrow Asia Pacific, with the responsibilities and duties of an
officer of the Company under an Employment Agreement dated March 17, 2006 (the
“Old Agreement”); and
 
WHEREAS, the Old Agreement contains provisions that do not comply with section
409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder (“409A”) and other provisions that are obsolete; and
 
WHEREAS, the Company and Executive wish to novate the Old Agreement and to
replace it with this Agreement.
 
 
1.
Employment and Duties.

 
a)           Employment.  The Company hereby employs the Executive for the
Employment Period defined in Paragraph 3, to perform such duties for the
Company, its subsidiaries and affiliates and to hold such offices as may be
specified from time to time by the Company’s Board of Directors, subject to the
following provisions of this Agreement.  The Executive hereby accepts such
employment.
 
b)           Duties and Responsibilities.  The Executive shall continue as Vice
President of the Company and President of Arrow Asia Pacific, provided that the
Board of Directors shall have the right to adjust the duties, responsibilities,
and title of the Executive as the Board of Directors may from time to time deem
to be in the interests of the Company (provided, however, that during the
Employment Period, without the consent of the Executive, he shall not be
assigned any titles, duties or responsibilities which, in the aggregate,
represent a material diminution in, or are materially inconsistent with, his
prior title, duties, and responsibilities as Vice President and President of
Arrow Asia Pacific).
 
If the Board of Directors does not either continue the Executive in the office
of Vice President and President of Arrow Asia Pacific or elect him to some other
executive office satisfactory to the Executive, the Executive shall have the
right to decline to give further service to the Company and shall have the
rights and obligations which would accrue to him under Paragraph 6 if he were
discharged without cause.  If the Executive decides to exercise such right to
decline to give further service, he shall within forty-five days after such
action or omission by the Board of Directors give written notice to the Company
stating his objection and the action he thinks necessary to correct it, and he
shall permit the Company to have a forty-five day period in which to correct its
action or omission.  If the Company makes a correction satisfactory to the
Executive, the Executive shall be obligated to continue to serve the
Company.  If the Company does not make such a correction, the Executive’s rights
and obligations under Paragraph 6 shall accrue at the expiration of such
forty-five day period.

 
 

--------------------------------------------------------------------------------

 

c)           Time Devoted to Duties.  The Executive shall devote all of his
normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient, in
the reasonable judgment of the Board of Directors, to permit him diligently and
faithfully to serve and endeavor to further their interests to the best of his
ability.
 
 
2.
Compensation.

 
a)           Monetary Remuneration and Benefits.  During the Employment Period,
the Company shall pay to the Executive for all services rendered by him in any
capacity:
 
i.           a minimum base salary of $400,000 per year (payable in accordance
with the Company’s then prevailing practices, but in no event less frequently
than in equal monthly installments), subject to increase if the Board of
Directors of the Company in its sole discretion so determines; provided that,
should the company institute a company-wide pay cut/furlough program, such
salary may be decreased by up to 15%, but only for as long as said company-wide
program is in effect;
 
ii.           such additional compensation by way of salary or bonus or fringe
benefits as the Board of Directors of the Company in its sole discretion shall
authorize or agree to pay, payable on such terms and conditions as it shall
determine; and
 
iii.           such employee benefits that are made available by the Company to
its other executives generally.
 
b)           Annual Incentive Payment.  The Executive shall participate in the
Company’s Management Incentive Plan (or such alternative, successor, or
replacement plan or program in which the Company’s principal operating
executives, other than the Chief Executive Officer, generally participate) and
shall have a targeted incentive thereunder of not less than $240,000 per annum;
provided, however, that the Executive’s actual incentive payment in any year
shall be measured by the Company’s performance against goals established for
that year and that such performance may produce an incentive payment ranging
from none to twice the targeted amount.  The Executive’s incentive payment for
any year will be appropriately pro-rated to reflect a partial year of
employment.
 
c)           Supplemental Executive Retirement Plan.  The Executive shall
continue to participate in the Company’s Unfunded Pension Plan for Selected
Executives (the “SERP”).  The timing of payment under the SERP shall be in
accordance with its terms.
 
d)           Expenses.  During the Employment Period, the Company agrees to
reimburse the Executive, upon the submission of appropriate documentation, for
reasonable and necessary out-of-pocket expenses (including, without limitation,
expenses for travel, lodging and entertainment) incurred by the Executive in the
course of his duties hereunder in accordance with its expense reimbursement
policy.  Any reimbursement that is taxable to Executive shall be paid no later
than the end of the year following the year in which it is incurred.

 
- 2 -

--------------------------------------------------------------------------------

 

e)           Office and Staff.  The Company will provide the Executive with an
office, secretary and such other facilities as may be reasonably required for
the proper discharge of his duties hereunder.
 
f)           Indemnification.  The Company agrees to indemnify the Executive for
any and all liabilities to which he may be subject as a result of his employment
hereunder (and as a result of his service as an officer or director of the
Company, or as an officer or director of any of its subsidiaries or affiliates),
as well as the costs of any legal action brought or threatened against him as a
result of such employment, to the fullest extent permitted by law.
 
g)           Participation in Plans.  Notwithstanding any other provision of
this Agreement, the Executive shall have the right to participate in any and all
of the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and performance share programs) or employees in general, on
a basis consistent with other similarly situated executives.
 
h)           Withholdings.  All payments of compensation and benefits by the
Company shall be subject to all legally required and customary withholding.
 
 
3.
The Employment Period.

 
The “Employment Period,” as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:
 
a)           the death of the Executive;
 
b)           the disability of the Executive as determined in accordance with
Paragraph 4 hereof and subject to the provisions thereof;
 
c)           the termination of the Executive’s employment by the Company for
cause in accordance with Paragraph 5 hereof; or
 
d)           December 31, 2010; provided, however, that, unless sooner
terminated as otherwise provided herein, the Employment Period shall
automatically be extended for one or more twelve (12) month periods beyond the
then scheduled expiration date thereof unless between the 18th and 12th month
preceding such scheduled expiration date either the Company or the Executive
gives the other written notice of its or his election not to have the Employment
Period so extended.

 
- 3 -

--------------------------------------------------------------------------------

 

 
4.
Disability.

 
For purposes of this Agreement, the Executive will be deemed “disabled” if he is
absent from work because he is incapacitated due to an accident or physical or
mental impairment, and one of the following conditions is also satisfied: (i)
Executive is expected to return to his duties with the Company within 6 months
after the beginning of his absence or (ii) Executive is unable to perform his
duties or those of a substantially similar position of employment due to a
medically-determinable physical or mental impairment which can be expected to
result in death or last for a continuous period of not less than 6 months.  If
the Executive is absent on account of being disabled (as defined in the
preceding sentence), during such absence the Company shall continue to pay to
the Executive his base salary, any additional compensation authorized by the
Company’s Board of Directors, and other remuneration and benefits provided in
accordance with Paragraph 2 hereof, all without delay, diminution or proration
of any kind whatsoever (except that his remuneration hereunder shall be reduced
by the amount of any payments he may otherwise receive as a result of his
disability pursuant to a disability program provided by or through the Company),
and his medical benefits and life insurance shall remain in full force.  Unless
terminated earlier in accordance with Paragraph 3a), c) or d), the Employment
Period shall end on the 180th consecutive day of his disability absence, and
Executive’s compensation under Paragraph 2 shall immediately cease, except the
medical benefits covering the Executive and his family shall remain in place
(subject to the eligibility requirements and other conditions contained in the
underlying plan, as described in the Company’s employee benefits manual, and
subject to the requirement that the Executive continue to pay the “employee
portion” of the cost thereof), and the Executive’s life insurance policy under
the Management Insurance Program shall be transferred to him, as provided in the
related agreement, subject to the obligation of the Executive to pay the
premiums therefor.
 
In the event that the Executive is determined to be capable of performing his
duties before being absent for 180 consecutive days (and before expiration of
the Employment Period), the Executive shall be entitled to resume employment
with the Company under the terms of this Agreement for the then remaining
balance of the Employment Period.
 
 
5.
Termination for Cause.

 
In the event of (i) any malfeasance, willful misconduct, fraud or gross
negligence by the Executive in connection with his employment hereunder or (ii)
any other willful or reckless misconduct by the Executive that, in the good
faith opinion of the company’s Board of Directors, demonstrably and adversely
affects the company’s business or reputation, the Company shall have the right
to terminate the Employment Period by giving the Executive notice in writing of
the reason for such proposed termination.  If the Executive shall not have
corrected such conduct to the satisfaction of the Company within thirty days
after such notice, the Employment Period shall terminate and the Company shall
have no further obligation to the Executive hereunder but the restriction on the
Executive’s activities contained in Paragraph 8 and the obligations of the
Executive contained in Paragraphs 9(b) and 9(c) shall continue in effect as
provided therein.
 
 
6.
Termination Without Cause.

 
In the event that the Company discharges the Executive without cause, the
Executive shall be entitled to the following compensation during the remainder
of the Employment Period (the length of which shall be determined under
Paragraph 3(d)) unless sooner terminated by Executive’s disability or death):
(i) the base salary provided in Paragraph 2a) payable in accordance with the
usual payroll schedule, (ii) two-thirds of the targeted incentive provided in
Paragraph 2b) for each year during the Employment Period (or, on a pro rata
basis, portion of a year) payable on the normal payment date(s) for such
incentive, (iii) the vesting of any restricted stock awards and performance
shares and the immediate exercisability of any stock options, which would have
vested, been earned or become exercisable during the full Employment Period, and
iv) continued participation in the Company’s medical plan under the same terms
and conditions as an active employee, with eligibility for continuation coverage
for Executive and his eligible dependents under the plan’s COBRA provisions at
the end of the Employment Period at Executive’s own expense.  However,
participation in the Company’s 401(k) plan, ESOP and all welfare and fringe
benefit plans (other than the medical plan) will cease on the Executive’s last
day of active work, subject to any conversion rights generally available to
former employees.  Any amounts payable to the Executive under this Paragraph 6
shall be reduced by the amount of the Executive’s earnings from other employment
(which the Executive shall have an affirmative duty to seek; provided, however,
that the Executive shall not be obligated to accept a new position which is not
reasonably comparable to his employment with the Company).

 
- 4 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Executive is a “specified employee” for
purposes of 409A, no deferred compensation (including without limitation salary
continuation payments in accordance with clause (i) above) payable at separation
from service that is not exempt from application of 409A as a short term
deferral or separation pay will be paid to Executive during the 6-month period
immediately following the day he ceases active work for the Company, and any
such payments otherwise due during such 6-month period shall be paid on the
first business day following completion of such 6-month period along with simple
interest at the six-month Treasury rate in effect at the beginning of such
6-month period.
 
The provisions of Paragraph 8 restricting the Executive’s activities and the
Executive’s obligations under Paragraph 9(b) and 9(c) shall continue in effect
and the Company shall have no obligation to make the payments under this
Paragraph 6 (or to continue such payments) if the Executive is in material
breach of any of such provisions.
 
 
7.
Voluntary Termination by the Executive.

 
If the Executive terminates his employment voluntarily (other than pursuant to
Paragraph 1(b)), the Employment Period shall terminate and the Company shall
have no further obligation to the Executive under this Agreement (other than as
required by law) but the restriction on the Executive’s activities contained in
Paragraph 8 and the obligations of the Executive contained in Paragraphs 9(b)
and 9(c) shall continue in effect.
 
 
8.
Non-Competition; Trade Secrets.

 
a)           Disclosure of Information.  During the Employment Period and
thereafter, the Executive will not, directly or indirectly, use, attempt to use,
disclose or otherwise make known to any person or entity (other than to the
Board of Directors of the Company or otherwise in the course of the business of
the Company, its subsidiaries or affiliates and except as may be required by
applicable law):
 
i.           any knowledge or information, including, without limitation, lists
of customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which he may acquire in the course of his employment, in any manner which may be
detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or

 
- 5 -

--------------------------------------------------------------------------------

 

ii.           any knowledge or information of a confidential nature (including
all unpublished matters) relating to, without limitation, the business,
properties, accounting, books and records, trade secrets or memoranda of the
Company, its subsidiaries or affiliates, which he now knows or may come to know
in any manner which may be detrimental to or cause injury or loss to the
Company, its subsidiaries or affiliates.
 
b)           Non-Competition.  During the Employment Period and for a period of
one year after the termination of the Employment Period, the Executive will not,
directly or indirectly, engage or become interested in the United States, Canada
or Mexico (whether as an owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) in the business of
distributing electronic parts, components, supplies or systems, or any other
business that is competitive with the principal business or businesses then
conducted by the Company, its subsidiaries or affiliates (provided, however,
that nothing contained herein shall prevent the Executive from acquiring or
owning less than 1% of the issued and outstanding capital stock or debentures of
a corporation whose securities are listed on the New York Stock Exchange,
American Stock Exchange, or the National Association of Securities Dealers
Automated Quotation System, if such investment is otherwise permitted by the
Company’s Human Resource and Conflict of Interest policies);
 
c)           Solicitation.  During the Employment Period and for a period of one
year after the termination of the Employment Period, the Executive will not,
directly or indirectly, solicit or participate in the solicitation of any
business of any type conducted by the Company, its subsidiaries or affiliates,
during said term or thereafter, from any person, firm or other entity which was
or at the time is a supplier or customer, or prospective supplier or customer,
of the Company, its subsidiaries or affiliates; or
 
d)           Employment.  During the Employment Period and for a period of one
year after the termination of the Employment Period, the Executive will not,
directly or indirectly, employ or retain, or arrange to have any other person,
firm or other entity employ or retain, or otherwise participate in the
employment or retention of, any person who was an employee or consultant of the
Company, its subsidiaries or affiliates, at any time during the period of twelve
consecutive months immediately preceding such employment or retention.
 
The Executive will promptly furnish in writing to the Company, its subsidiaries
or affiliates, any information reasonably requested by the Company (including
any third party confirmations) with respect to any activity or interest the
Executive may have in any business.
 
Except as expressly herein provided, nothing contained herein is intended to
prevent the Executive, at any time after the termination of the Employment
Period, from either (1) being gainfully employed or (ii) exercising his skills
and abilities  outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.

 
- 6 -

--------------------------------------------------------------------------------

 

 
9.
Preservation of Business.

 
a)           General.  During the Employment Period, the Executive will use his
best efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.
 
b)           Patents and Copyrights, etc.  The Executive agrees, without
additional compensation, to make available to the Company all knowledge
possessed by him relating to any methods, developments, inventions, processes,
discoveries and/or improvements (whether patented, patentable or unpatentable)
which concern in any way the business of the Company, its subsidiaries or
affiliates, whether acquired by the Executive before or during his employment
hereunder.
 
Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the
Company.  The Executive agrees promptly to communicate and disclose all such
methods, developments, inventions, processes, discoveries and/or improvements to
the Company and to execute and deliver to it any instruments deemed necessary by
the Company to effect the disclosure and assignment thereof to it.  The
Executive also agrees, on request and at the expense of the Company, to execute
patent applications and any other instruments deemed necessary by the Company
for the prosecution of such patent applications or the acquisition of Letters
Patent in the United States or any other country and for the assignment to the
Company of any patents which may be issued.  The Company shall indemnify and
hold the Executive harmless from any and all costs, expenses, liabilities or
damages sustained by the Executive by reason of having made such patent
applications or being granted such patents.
 
Any writings or other materials written or produced by the Executive or under
his supervision (whether alone or with others and whether or not during regular
business hours), during the Employment Period which are related, directly or
indirectly, to the business or affairs of the Company, its subsidiaries or
affiliates, or are capable of being used therein, and the copyright thereof,
common law or statutory, including all renewals and extensions, shall be and
remain the property of the Company.  The Executive agrees promptly to
communicate and disclose all such writings or materials to the Company and to
execute and deliver to it any instruments deemed necessary by the Company to
effect the disclosure and assignment thereof to it.  The Executive further
agrees, on request and at the expense of the Company, to take any and all action
deemed necessary by the Company to obtain copyrights or other protections for
such writings or other materials or to protect the Company’s right, title and
interest therein.  The Company shall indemnify and hold the Executive harmless
from any and all costs, expenses, liabilities or damages sustained by the
Executive by reason of the Executive’s compliance with the Company’s request.

 
- 7 -

--------------------------------------------------------------------------------

 

c)           Return of Documents.  Upon the termination of the Employment
Period, including any termination of employment described in Paragraph 6, the
Executive will promptly return to the Company all property and records of the
Company, its subsidiaries and its affiliates, including without limitation, all
copies of information protected by Paragraph 8(a) hereof or pertaining to
matters covered by subparagraph (b) of this Paragraph 9 which are in his
possession, custody or control, whether prepared by him or others.
 
 
10.
Separability.

 
The Executive agrees that the provisions of Paragraphs 7 and 8 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Company notwithstanding
any rights or remedies the Executive may have under any other provisions
hereof.  The Company agrees that the provisions of Paragraph 6 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Executive
notwithstanding any rights or remedies the Company may have under any other
provisions hereof.
 
 
11.
Specific Performance.

 
The Executive acknowledges that (i) the services to be rendered under the
provisions of this Agreement and the obligations of the Executive assumed herein
are of a special, unique and extraordinary character; (ii) it would be difficult
or impossible to replace such services and obligations; (iii) the Company, its
subsidiaries and affiliates will be irreparably damaged if the provisions hereof
are not specifically enforced; and (iv) the award of monetary damages will not
adequately protect the Company, its subsidiaries and affiliates in the event of
a breach hereof by the Executive.  The Company acknowledges that (i) the
Executive will be irreparably damaged if the provisions of Paragraph 6 hereof
are not specifically enforced and (ii) the award of monetary damages will not
adequately protect the Executive in the event of a breach thereof by the
Company.  By virtue thereof, the Executive agrees and consents that if he
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraph 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or  permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance.  Such remedies shall not be exclusive and shall be in addition to
any other remedy which the Company or any of its subsidiaries or affiliates may
have.
 
 
12.
Release

 
As a condition for payment under Paragraph 6, Executive shall execute and
deliver an irrevocable release of claims against the Company and its
subsidiaries and its directors, officers and employees in a form prescribed by
the Company.  Such release shall be given to the Company no later than 22 days
following the Executive’s last day of active work.  The Company, in its sole
discretion, may delay payment of any amount otherwise due hereunder pending
receipt of such release and expiration of any applicable revocation period.  If
the Executive fails to provide the executed release by the expiration of such
22-day period, the Executive will forfeit any payments or benefits still due
under Paragraph 6, including but not limited to any performance shares and
unexercised stock options the vesting of which was accelerated pursuant to the
terms of Paragraph 6.

 
- 8 -

--------------------------------------------------------------------------------

 

 
13.
Miscellaneous.

 
a)           Entire Agreement; Amendment.  This Agreement constitutes the whole
employment agreement between the parties and may not be modified, amended or
terminated except by a written instrument executed by the parties hereto.  It is
specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of December 30, 2008 granting to the Executive
extended separation benefits in the event of a change in control of the Company
shall survive and shall not be affected hereby.  All other agreements between
the parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.
 
b)           Assignment.  Except as stated below, this Agreement is not
assignable by the Company without the written consent of the Executive, or by
the Executive without the written consent of the Company, and any purported
assignment by either party of such party’s rights and/or obligations under this
Agreement shall be null and void; provided, however, that, notwithstanding the
foregoing, the Company may merge or consolidate with or into another
corporation, or sell all or substantially all of its assets to another
corporation or business entity or otherwise reorganize itself, provided the
surviving corporation or entity, if not the Company, shall assume this Agreement
and become obligated to perform all of the terms and conditions hereof, in which
event the Executive’s obligations shall continue in favor of such other
corporation or entity.
 
c)           Waivers, etc.  No waiver of any breach or default hereunder shall
be considered valid unless in writing, and no such waiver shall be deemed a
waiver of any subsequent breach or default of the same or similar nature.  The
failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement on that or any other occasion.
 
d)           Provisions Overly Broad.  In the event that any term or provision
of this Agreement shall be deemed by a court of competent jurisdiction to be
overly broad in scope, duration or area of applicability, the court considering
the same shall have the power and hereby is authorized and directed to modify
such term or provision to limit such scope, duration or area, or all of them, so
that such term or provision is no longer overly broad and to enforce the same as
so limited.  Subject to the foregoing sentence, in the event any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.
 
e)           Notices.  Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of delivery or, if
mailed by registered or certified mail, postage prepaid, on the date of mailing:

 
- 9 -

--------------------------------------------------------------------------------

 

i. 
if to the Executive to:



Peter Kong
15 Ardmore Park
Unit 2501
Singapore 259959


 
ii.
if to the Company to:



Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York  11747
Attention:  Peter S. Brown
Senior Vice President and
General Counsel


Either party may, by notice to the other, change his or its address for notice
hereunder by providing written notice to the other in accordance with this
provision.
 
f)           Choice of Law; Choice of Forum.  This Agreement shall be construed
and governed in all respects by the internal laws of the State of New York,
without giving effect to principles of conflicts of law or where the parties are
located at the time a dispute arises.  The parties consent and submit themselves
to the exclusive jurisdiction of the state and federal courts in New York over
any dispute arising out of or relating to this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
ARROW ELECTRONICS, INC.
   
By:
 /s/ Peter S. Brown
 
  Peter S. Brown
 
  Senior Vice President & General Counsel
   
THE EXECUTIVE
 
  /s/ Peter Kong
   Peter Kong


- 10 -

--------------------------------------------------------------------------------

